PER CURIAM:
Defendant appeals from a conviction for first degree robbery after a jury trial and a sentence of 15 years imprisonment. The offense occurred in Jackson County on July 25, 1970, robbery of a liquor store known as Big Daddy’s. This court has jurisdiction, as the appeal was pending here on January 1, 1972, the effective date of the amendment to the judicial article of the constitution.
This appeal docs not challenge the sufficiency of the evidence to support the jury verdict. Study of the transcript and the briefs shows no error of law. The points relied on raise no unusual or unsettled questions and an opinion in this case would have no precedential value. Therefore, we affirm by memorandum opinion, rule 84.16(b), V.A.M.R.
Judgment affirmed.